Ames, J.
The letter, as appears from the answer and from the argument of the defendant, was written as the result of his inquiries at St. Louis in relation to the plaintiff’s character, and for the apparent purpose of dissuading his mother in law from consenting to his wife’s returning to live with him. In deciding whether the communication so made was libellous and therefore actionable in its character, supposing it to be false and not to be justified by the occasion, the entire letter and the circumstances under which it was written are to be taken into consideration. It might be libellous, even though no criminal offence were distinctly charged against the plaintiff. We cannot doubt that it conveys and was intended to convey the idea that the plaintiff was a depraved and unprincipled man; that he was a “ bad man,” and that his character was so bad that it would be dangerous and ruinous to his wife to again attempt to live with him. Under the rule applicable to written slander, the letter was libellous for the reason that it tended to expose the plaintiff to reproach and disgrace. 1 Saund. 248, note to Craft v. Boite. Miller v. Butler, 6 Cush. 71.
There can be no doubt that the trust which the defendant had assumed, and the relation in which he stood to the parents of the plaintiff’s wife, created- an occasion which would have furnished the excuse of “ privilege ” to any communication fairly made to them upon his return from his mission. “If fairly warranted by any reasonable occasion or exigency, and honestly made, such communications are protected for the common convenience and welfare of society, and the law has not restricted the right to make them within any narrow limits.” Baron Parke, in Toogood v. Spyring, 4 Tyrw. 582. This privilege is not defeated *183by the mere fact that the communication is made in terms that were intemperate or excessive from over excitement. Brow v. Hathaway 13 Allen, 239. Harrison v. Bush, 5 E. & B. 344. Joannes v. Bennett, 5 Allen, 169, 170.
It may happen, however, that an occasion which would justify such a communication may be abused in such a manner as to deprive the party making it of the excuse of privilege. Upon this question, the plaintiff would have a right to go to the jury, for the reason that a decision by the court that the occasion was privileged proceeds upon the assumption that the communication was honestly made, in the belief that it was true, and with no motive of malice, — an assumption which the plaintiff has the right to show to be untrue, if he can. The jury may draw the inference of malice, not only from extrinsic facts, — as, for instance, from proof that the defendant knew the charges to be false, or had no reason to believe them to be true, — but also from the terms in which the communication is made. If those terms are in manifest excess of the occasion; Fryer v. Kinnersley, 15 C. B. (N. S.) 422 ; if they contain strictures on motives and conduct not warranted by the facts; Cooke v. Wildes, 5 E. & B. 328 ; or if they go beyond what is reasonable in imputing crime: all these circumstances would tend to show malice. It was therefore a mistake to withdraw the case from the jury. It should have been submitted to them to decide whether it was an honest report, made in good faith, justified by the information which the defendant had obtained, and with a reasonable purpose of protecting the rights and interests of the party in whose behalf he had acted; or whether, on the other hand, it was made with a purpose wrongfully to defame the plaintiff.

Verdict set aside.